       Case 1:17-cv-00365-DAE-AWA Document 305 Filed 01/30/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                   )
                                                )
               Plaintiffs,                      )
                                                )
vs.                                             )     No. 1:17-cv-00365-DAE-AWA
                                                )
GRANDE COMMUNICATIONS                           )
NETWORKS LLC,                                   )
                                                )
               Defendant.
                                                )

          DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
       NOTICE OF OBJECTIONS TO PLAINTIFFS’ AFFIRMATIVE DEPOSITION
                     DESIGNATIONS AND EXHIBIT LIST

        Pursuant to Local Rule CV-16(f) and the Court’s Order Setting Jury Selection/Trial and

Related Deadlines (ECF No. 275), Defendant Grande Communications Networks, LLC

(“Grande”) submits the attached Objections to Plaintiffs’ Affirmative Deposition Designations

(ECF No. 302-6) and Objections to Plaintiffs’ Exhibit List (ECF No. 302-4). Grande reserves

the right to separately contend that Plaintiffs’ proposed exhibits and deposition designations

should not be admitted pursuant to its forthcoming motions in limine.

        With respect to Plaintiffs’ Affirmative Deposition Designations, Grande’s Objections are

attached as Exhibit 1 and defined as follows:

Code                                                Objection/Authority
F                                                   Foundation/Lack of Personal Knowledge (Fed. R.
                                                    Evid. 104, 602, 901)
C                                                   Completeness/Context (Fed. R. Evid. 106)
O                                                   Improper Opinion Testimony by Lay Witness (Fed.
                                                    R. Evid. 701)
LC                                                  Legal Conclusion (Fed. R. Evid. 403, 701–04)
R                                                   Relevance (Fed. R. Evid. 402)
P                                                   Unfairly Prejudicial/Confusing/Misleading (Fed. R.
                                                    Evid. 403)
H                                                   Hearsay (Fed. R. Evid. 802)
IF                                                  Improper Form of Question
       Case 1:17-cv-00365-DAE-AWA Document 305 Filed 01/30/20 Page 2 of 4




        With respect to Plaintiffs’ Exhibit List, Grande’s Objections1 are attached as Exhibit 2

and defined as follows:

Code                                               Objection/Authority
H                                                  Hearsay (Fed. R. Evid. 802)
S                                                  Improper Summary (Fed. R. Evid. 1006)
B                                                  Best Evidence Rule (Fed. R. Evid. 1002)
F                                                  Foundation (Fed. R. Evid. 901)
O                                                  Improper or Untimely Expert Testimony (Fed. R.
                                                   Evid. 702; Fed. R. Civ. P. 26(b)(2); Scheduling
                                                   Order, ¶ 2 (ECF No. 66))
ID                                                 Insufficient Identification (the description of the
                                                   exhibit is insufficient to allow Grande to locate it
                                                   without undue burden, and/or the exhibit appears
                                                   not to have been timely or properly produced in
                                                   discovery)




1
  Grande offers these Objections without regard to Plaintiffs’ descriptions of identified exhibits,
which are in some instances argumentative or otherwise inconsistent with the document at the
identified bates number(s).
     Case 1:17-cv-00365-DAE-AWA Document 305 Filed 01/30/20 Page 3 of 4




Dated: January 30, 2020


                                       By: /s/ Richard L Brophy
                                           Richard L. Brophy
                                           Zachary C. Howenstine
                                           Margaret R. Szewczyk
                                           Abigail L. Twenter
                                           ARMSTRONG TEASDALE LLP
                                           7700 Forsyth Blvd., Suite 1800
                                           St. Louis, Missouri 63105
                                           Telephone: 314.621.5070
                                           Fax: 314.621.5065
                                           rbrophy@armstrongteasdale.com
                                           zhowenstine@armstrongteasdale.com
                                           mszewczyk@armstrongteasdale.com
                                           atwenter@armstrongteasdale.com

                                           J. Stephen Ravel
                                           Texas State Bar No. 16584975
                                           J.R. Johnson
                                           Texas State Bar No. 24070000
                                           Diana L. Nichols
                                           Texas State Bar No. 00784682
                                           KELLY HART & HALLMAN LLP
                                           303 Colorado, Suite 2000
                                           Austin, Texas 78701
                                           Telephone: 512.495.6429
                                           Fax: 512.495.6401
                                           Email: steve.ravel@kellyhart.com
                                                   jr.johnson@kellyhart.com
                                                   diana.nichols@kellyhart.com

                                           ATTORNEYS FOR DEFENDANT
                                           GRANDE COMMUNICATIONS
                                           NETWORKS LLC
     Case 1:17-cv-00365-DAE-AWA Document 305 Filed 01/30/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on January 30, 2020, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).


                                                    /s/ Richard Brophy
                                                    Richard L. Brophy
